Citation Nr: 0601866	
Decision Date: 01/23/06    Archive Date: 01/31/06

DOCKET NO.  04-39 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable original evaluation for 
hearing loss of the left ear, currently rated as 0 percent 
disabling.

2.  Entitlement to service connection for hearing loss of the 
right ear.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel


INTRODUCTION

The veteran served on active duty from September 1941 to 
October 1945.

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a June 2003 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).

The issue of entitlement to service connection for hearing 
loss of the right ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the veteran's claims with respect to an increased rating for 
hearing loss of the left ear, and service connection for 
tinnitus, has been obtained or requested by the RO.

2.  The veteran's left ear hearing loss is manifested by 
average puretone thresholds, at 1000, 2000, 3000, and 4000 
Hertz, of 68 decibels, with speech recognition ability of 80 
percent.

3.  The medical evidence does establish that the veteran has 
tinnitus, which is shown to be related to service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the 
veteran's service connected left ear hearing loss are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.85-4.86 Diagnostic Code (DC) 6100 (2005).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant a VCAA notice letter in 
November 2002 that told him what was necessary for his claims 
for service connection to be granted.  There is no 
requirement that VA send a second letter addressing the 
increased rating claim when an initial rating is appealed.  
See, VAOPGCPREC 8-2003 (Dec. 22, 2003), 69 Fed. Reg. 25180 
(2004) (VA is not required to provide separate 38 U.S.C.A. § 
5103(a) notice with regard to "downstream" issues, where the 
notice was provided in connection with the original claim.).  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), he was provided with 
specific information as to why his claim seeking an increased 
rating for his left ear hearing loss was being denied, and of 
the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
RO's November 2002 letter notified the appellant of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA.  More specifically, the letter 
explained that VA would help him get such things as medical 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.  

Finally, with respect to element (4), the Board notes that in 
November 2002 the RO has asked the appellant to identify any 
relevant evidence.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of the 
September 2004 SOC.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letters 
to the claimant.  However, at its core, what the VCAA seeks 
to achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial VCAA letter was sent 
prior to the rating decision dated in June 2003.  Therefore, 
there is no defect in the timing of the notice.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
obtained service medical records, private medical records, 
and provided the veteran with a VA examination.  The veteran 
has not indicated that there is any additional evidence 
available to help support his claim for a higher rating for 
bilateral hearing loss or entitlement to service connection 
for tinnitus.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

II.  Increased rating claim

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155.  Percentage evaluations 
are determined by comparing the manifestations of a 
particular disorder with the requirements contained in the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can practically be 
determined, the average impairment in earning capacity 
resulting from such disease or injury and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2005); Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will consider all evidence of record.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2005). 

Under the regulations, evaluations of hearing loss range from 
noncompensable (0 percent) to 100 percent based on the 
severity of organic impairment of hearing acuity as noted by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  To evaluate the 
degree of disability from service-connected defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal acuity 
through level XI for profound deafness.  38 C.F.R. §§ 4.85-
4.87 DC 6100 (2005).  When the issue involves a claim for an 
increased rating for hearing loss, the applicable rating will 
be determined by applying the numerical values listed in the 
audiometric examination report to the applicable rating 
tables.  Id.

It should be emphasized that "assignment of disability 
ratings for hearing impairment are derived by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

The appellant filed a claim in October 2002 seeking service 
connection for hearing loss and tinnitus.  The veteran was 
granted entitlement to service connection for hearing loss of 
the left ear, and assigned a non-compensable evaluation.  He 
appealed, seeking a compensable rating.

There are no VA outpatient treatment records for the veteran, 
and private treatment records from Dr. Steve M. Schrager do 
show hearing loss.  The veteran was provided a VA audiometric 
examination in May 2003 which indicated the following 
puretone thresholds:




HERTZ



500
1000
2000
3000
4000
RIGHT
        
---
---
---
---
---
LEFT
        
35
45
55
85
        
85

Average puretone thresholds, at the 1000, 2000, 3000, and 
4000 Hertz frequencies were 68 decibels in the left ear, with 
a speech recognition score on the Maryland CNC test of 80 
percent in the left ear.  

Applying the test results of the August 2002 VA audiometric 
examination to Table VI of the Rating Schedule, the Roman 
numeric designation is IV for the left ear.  38 C.F.R. 
§ 4.85, Table VI (2005).  The regulations provide that when 
hearing loss is service connected in only one ear, the other 
ear will be assigned a Roman numeric designation of I.  
38 C.F.R. § 4.85(f) (2005).  When the formula in Table VII 
for determining the disability evaluation is applied to these 
numeric designations, the result is a 0 percent rating for 
the appellant's service connected hearing loss.  38 C.F.R. 
§ 4.85, Table VII, DC 6100 (2005).  

There is an alternative method for rating hearing loss 
disability which can be used if the puretone thresholds at 
1000, 2000, 3000, and 4000 Hertz are all at 55 decibels or 
higher, or if the puretone threshold at 1000 Hertz is 30 or 
less and at 2000 Hertz is 70 or more.  38 C.F.R. § 4.86 
(2005).  Each ear is to be evaluated separately under this 
part of the regulations.  This provision does not apply in 
this case with the May 2003 VA examination because the 
veteran's hearing loss in the left ear is not at 55 decibels 
or higher at each of the frequencies, nor is it 30 or less at 
1000 Hertz and 70 or more at 2000 Hertz.  38 C.F.R. § 4.86 
(2005).

Applying the above, the Board finds that under the schedular 
criteria, the appellant is entitled to a 0 percent rating for 
his service connected hearing loss of the left ear.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85-
4.87, DC 6100 (2005).

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  If a condition noted during 
service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2005).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records do not show any 
complaints of tinnitus.  The veteran was exposed to noise in 
service as a gunner's mate during World War II.  The veteran 
has complained of tinnitus in his left ear, and has stated he 
hears no sound at all in his right ear.

The veteran submitted an opinion from his private physician, 
Dr. Schrager.  Dr. Schrager gave his opinion that the 
veteran's tinnitus was caused by acoustic trauma in service.  
The VA examiner in May 2003 indicated her opinion that the 
veteran's tinnitus was not related to service, however, she 
addressed the veteran's right ear and did not offer an 
opinion with respect to any tinnitus of the left ear.  

Based on the above, the Board finds that entitlement to 
service connection for tinnitus is warranted.  Dr. Schrager's 
opinion is that the tinnitus is related to service and there 
is no contrary opinion.   The Board places less weight on the 
May 2003 VA examination because it addresses the issue of 
tinnitus of the right ear, and the veteran has stated that 
his tinnitus is in the left ear.  Dr. Schrager's opinion is 
competent and credible and therefore service connection is 
warranted for tinnitus.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).


ORDER

Entitlement to a compensable evaluation for hearing loss of 
the left ear is denied.

Entitlement to service connection for tinnitus is granted.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2005).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  
Specifically, the RO should inform the veteran that he should 
submit or identify all available evidence with respect to his 
claim for service connection for hearing loss of the right 
ear.

The cause of the veteran's right ear hearing loss is unclear 
from the record.  Dr. Schrager indicated that the hearing 
loss was related to acoustic trauma in service, and the VA 
examination indicates that it is not as likely as not that 
the right ear hearing loss is related to service because the 
hearing loss is not the type normally seen with long term 
noise exposure.  The VA examiner also indicated that there 
may be a portion of the veteran's right ear hearing loss that 
is related to service.  In order to obtain a clearer picture 
of the veteran's disability, the Board finds that another 
examination is needed.  The veteran should be afforded a VA 
examination to determine the diagnosis and etiology of the 
veteran's right ear hearing loss.  The examiner should 
determine if the veteran's right ear hearing loss is more 
likely than not related to service, or if it is partially 
related to service the examiner should determine to what 
extent the hearing loss is related to service.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that "fulfillment of the statutory duty to assist ... 
includes the conduct of a thorough and contemporaneous 
medical examination...so that the evaluation of the claimed 
disability will be a fully informed one."  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); DeLuca v. Brown, 8 
Vet. App. 202 (1995); Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (citing Suttman v. Brown, 5 Vet. App. 127, 138 (1993) 
(duty to assist includes providing the veteran a thorough and 
contemporaneous medical examination when needed)).  

Because a new examination is warranted, this case is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington DC for the following action:

1.  The RO must inform the veteran of the 
need to submit or identify all available 
evidence with respect to his claim for 
service connection for right ear hearing 
loss.

2.  The RO should schedule the veteran 
for a VA examination to determine the 
nature and etiology of his right ear 
hearing loss.  The claims folder should 
be provided to the examiner.  The 
examiner should specifically review and 
address Dr. Schrager's opinion and 
records, as well as the May 2003 VA 
examination report.  The examiner is 
requested to offer an opinion as to 
whether it "at least as likely as not" 
(50 percent probability or more) that any 
current right ear hearing loss is related 
to service.  If the examiner determines 
that the right ear hearing loss is 
partially related to service, he or she 
should indicate to what extent the 
hearing loss is related to service.  The 
examiner should provide a complete 
rationale explaining the basis for any 
opinion offered.

3.  The RO should then readjudicate the 
veteran's claim, including reviewing all 
newly obtained evidence.  If any benefit 
sought on appeal remains denied, the 
appellant and her representative should be 
provided an SSOC that contains a summary 
of the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until she is notified by the RO.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


